Citation Nr: 1236013	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from March 1985 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision from the RO in St. Petersburg, Florida. 

The Board remanded this claim in February 2007 and August 2010 for additional development.  The claim returns for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the course of the instant appeal, the Veteran has simultaneously pursued a disability claim through the Social Security Administration (SSA).  While this claim was on remand to the AMC, the Veteran submitted a December 2011 SSA decision awarding him disability benefits in March 2012 to the St. Petersburg RO.  The SSA decision was not received by the AMC until after issuance of the July 2012 Supplemental Statement of the Case (SSOC).  While this decision was constructively before the AMC because it was in VA possession, the Veteran's representative now argues that additional evaluations may have been performed in the course of the SSA adjudication that are relevant but not of record.  The SSA decision of record did not include a summary of the evidence, so the Board cannot discount the possibility of an outstanding evaluation of the Veteran.  If there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board remands to obtain the Veteran's SSA records.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including any of the decisions that were made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  Then, following the completion of any development deemed necessary based on the additional evidence received, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


